PER CURIAM:
This claim for $167.62 arises out of damages sustained by the claimant’s 1978 Chevrolet Monza. The accident occurred between 11:00 p.m. and 12:00 midnight on October 16, 1982, on 1-79 at the bridge in Elkview, West Virginia. The approach to the bridge was being paved, and, when the claimant entered the bridge approach, he struck a hole where excavation had been done. The right ball joint of the automobile snapped, causing a loss of steering. The claimant testified that he saw a sign, which said either “Slow” or “Bump”, which was placed about 100 feet from the bridge. He stated that he saw tne light on the sign when he was a quarter of a mile from it. The claimant said, however, that the sign was inadequate warning and he therefore had not slowed down enough to avoid the accident.
Herbert C. Boggs, interstate supervisor, testified that there were construction signs on both sides of the road at Elkview, as well as the lit “Bump” sign. He said that a “Bump” sign is normally placed about 100 feet in front of the bump.
The law of West Virginia is well established that the State neither insures nor guarantees the safety of motorists upon its highways. Adkins v. Sims, 130 W.Va. 645 (1947). However, the respondent does owe a duty of exercising reasonable care and diligence in the maintenance of the highways.
It is the opinion of the Court that the respondent has met its duty of reasonable care under the circumstances of this case. The Court must therefore deny the claim.
Claim disallowed.